NUMBER 13-20-00569-CV

                              COURT OF APPEALS

                    THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI – EDINBURG


SAN BENITO CONSOLIDATED ISD,                                                  Appellant,

                                                v.

MARY ALICE LEAL,                                                                Appellee.


                    On appeal from the 107th District Court
                         of Cameron County, Texas.


                           MEMORANDUM OPINION

Before Chief Justice Contreras and Justices Benavides and Longoria
            Memorandum Opinion by Justice Benavides

       Appellant San Benito Consolidated Independent School District (School District)

appeals from the denial of its plea to the jurisdiction on appellee Mary Alice Leal’s claims

of employment discrimination, breach of contract, and state constitutional violations. By

its first two issues, the School District contends that it conclusively established that Leal
failed to exhaust her administrative remedies under the Texas Commission on Human

Rights Act (TCHRA) because both her charge of discrimination and suit were untimely.

By its third and fourth issues, the School District argues that Leal failed to exhaust her

administrative remedies on her breach of contract claim under § 7.057 of the Texas

Education Code and that Leal has not alleged a viable constitutional claim. We affirm in

part, reverse in part, and remand the case for further proceedings.

                                          I.       BACKGROUND

       The School District employed Leal as an administrator for the 2016–2017 school

year.1 On August 19, 2016, Leal was transferred from her position as a middle school

assistant principal to an “Instructional Facility position” at an elementary school. On May

9, 2017, Leal filed a formal charge of discrimination with both the Texas Workforce

Commission (TWC) and United States Equal Employment Opportunity Commission

(EEOC).

       The discrimination charge form required Leal to check boxes next to all bases of

discrimination against her. Leal checked the boxes next to sex and retaliation. The form

also prompted Leal to fill in the earliest and latest dates of discrimination. Leal filled in

“8/19/16” for the earliest, “09/19/16 - Continuing” for the latest, and checked the box that

indicated the discrimination was a “continuing action.” In a field requesting a narrative,

Leal provided:

       I have been subjected to a demotion, discipline, harassment[,] and
       inequitable terms [and] conditions [of employment] due to retaliation. On or
       about 08/18/16, I was assigned to work in the front office with secretarial
       staff, [even though] I am an administrator. I was also assigned a small

       1   It is unclear from the record whether Leal is currently employed by the School District.

                                                      2
       cubicle, given a ten[-]year[-]old computer, a chair with metal sticking out of
       the seat[,] and I was not given access to students’ information in order to
       complete my job duties. On or about 08/19/16, I was demoted and
       transferred from my position as an Assistant Principal of BCMS to an
       Instruction Facility position at Judge De La Fuente Elementary School for
       the 2016-2017 school year[]. On or about 09/19/16, I was given a negative
       evaluation, which resulted in the inability to be promoted. I believe the
       discriminatory treatment I have experienced is a result of me previously
       filing an EEO complaint.”

       On October 25, 2017, Leal filed an amended charge. The narrative section

contains identical allegations. The only change Leal made was to the dates of

discrimination; she now alleged that the most recent discrimination and retaliation

occurred in “July 2017.”

       On November 28, 2017, the TWC issued Leal a right-to-sue letter and explained

that it was dismissing her charge. The EEOC adopted the TWC’s findings, and Leal did

not ask the EEOC for a separate review of her claims.

       Leal filed suit on January 30, 2018, alleging discrimination and retaliation under

the labor code and free-speech and due-course-of-law violations under the Texas

Constitution. The School District filed a plea to the jurisdiction, and the parties agreed to

abate the case for six months to conduct jurisdictional discovery.

       Upon reinstatement, Leal supplemented her petition, adding a claim for breach of

her employment contract. In her live petition, Leal claims that the School District began

discriminating and retaliating against her after she “acted to investigate, support[,] and

sustain complaints of sexual discrimination and harassment by employees under her

supervision” in 2015. She also claims that she suffered “ongoing harassment,

discrimination[,] and retaliation . . . within 180 days of filing her charge of discrimination


                                              3
with the [TWC]” and was subjected to “demotion, discipline, harassment[,] and inequitable

terms and conditions of employment” during the 180-day period.

        The School District filed an amended plea to the jurisdiction. The School District

attached to its plea a verified copy of Leal’s EEOC file, including an investigative

memorandum by the TWC. After a hearing, the trial court denied the plea, and this

interlocutory appeal followed. 2 See TEX. CIV. PRAC. & REM. CODE ANN. § 51.014(a)(8)

(providing for interlocutory appeal from a trial court’s denial of a plea to the jurisdiction by

a governmental unit).

                        II.     STANDARD OF REVIEW & APPLICABLE LAW

        Subject matter jurisdiction is essential to a court’s authority to decide a case. Bland

Indep. Sch. Dist. v. Blue, 34 S.W.3d 547, 554 (Tex. 2000) (citing Tex. Ass’n of Bus. v.

Tex. Air Control Bd., 852 S.W.2d 440, 443 (Tex. 1993)). Whether a trial court has subject

matter jurisdiction is a question of law we review de novo. State Dep’t of Highways & Pub.

Transp. v. Gonzalez, 82 S.W.3d 322, 327 (Tex. 2002).

        Governmental immunity from suit protects political subdivisions of the State like

the School District from lawsuits for money damages and deprives a trial court of subject

matter jurisdiction over the plaintiff’s claims. See Mission Consol. Indep. Sch. Dist. v.

Garcia, 253 S.W.3d 653, 655 & n.2 (Tex. 2008). The plaintiff has the initial burden to

plead facts affirmatively showing that the trial court has jurisdiction. Fleming v. Patterson,

310 S.W.3d 65, 68 (Tex. App.—Corpus Christi–Edinburg 2010, pet. struck) (citing Tex.

        2 We carried with this appeal two motions filed by Leal that were opposed by the School District:
“Appellees First Motion for 30 day Extension or Continuance to File Appellees Brief (Opposed)” and “First
Motion for Leave to File Appellees Brief Out of Time.” We grant the second motion and dismiss the first
motion as moot.

                                                   4
Air Control Bd., 852 S.W.2d at 446). To prevail on a claim of immunity, the governmental

defendant “may challenge the pleadings, the existence of jurisdictional facts, or both.”

Alamo Heights Indep. Sch. Dist. v. Clark, 544 S.W.3d 755, 770 (Tex. 2018). When a

defendant challenges the existence of jurisdictional facts, the analysis “mirrors that of a

traditional summary judgment.” Tex. Dep’t of Transp. v. Lara, 625 S.W.3d 46, 52 (Tex.

2021) (quoting Mission Consol. Indep. Sch. Dist. v. Garcia, 372 S.W.3d 629, 634 (Tex.

2012)). As such, we take as true all evidence favorable to the nonmovant, indulging every

reasonable inference and resolving any doubts in their favor. Id. (citing Alamo Heights,

544 S.W.3d at 771).

       The TCHRA prohibits employers from discriminating against protected employees

or retaliating against employees who engage in protected activities. See TEX. LAB. CODE

ANN. §§ 21.051(1), 21.055. An employee engages in a protected activity by, among other

things, opposing a discriminatory practice, making a charge of discrimination with the

EEOC or TWC, or participating in an investigation by the EEOC or TWC. Id. § 21.055.

The TCHRA waives a governmental employer’s immunity from suit for violations under

the act. Alamo Heights, 544 S.W.3d at 770. Because the TCHRA was modeled after

federal statutes, Texas courts look to relevant federal precedent for guidance. Lara, 625

S.W.3d at 52 (citing Garcia, 372 S.W.3d at 634).

                          III.   180-DAY FILING REQUIREMENT

       By its first issue, the School District argues that Leal failed to exhaust her

administrative remedies under the TCHRA because she filed her charge of discrimination

more than 180 days after she was demoted.


                                            5
A.     Applicable Law

       A person must exhaust the TCHRA’s administrative remedies prior to filing suit,

and failure to do so is a jurisdictional defect that deprives the trial court of subject matter

jurisdiction. City of Waco v. Lopez, 259 S.W.3d 147, 156 (Tex. 2008). To exhaust

administrative remedies, a person must, among other requirements, file a charge of

discrimination with the TWC “not later than the 180th day after the date the alleged

unlawful employment practice occurred.” TEX. LAB. CODE ANN. § 21.202(a); Lopez, 259

S.W.3d at 156.

       “Unlawful employment practices” include discrete acts, such as termination, failure

to promote, denial of transfer, or refusal to hire, which are easy to identify. Nat’l R.R.

Passenger Corp. v. Morgan, 536 U.S. 101, 114 (2002). “Each discrete discriminatory act

starts a new clock for filing charges alleging that act.” Id. at 113. A demotion is a discrete

act that places an employee on notice that a cause of action has accrued. Pegram v.

Honeywell, Inc., 361 F.3d 272, 280 (5th Cir. 2004) (citing Morgan, 536 U.S. at 114); see

Davis v. Autonation USA Corp., 226 S.W.3d 487, 492 (Tex. App.—Houston [1st Dist.]

2006, no pet.) (holding demotion triggered 180-day deadline); see also Abbott v. Rankin,

No. 06-07-00149-CV, 2008 WL 5156453, at *4 (Tex. App.—Texarkana Dec. 10, 2008,

pet. denied) (mem. op.) (same).

       There is an exception to the 180-day deadline, known as the continuing violation

doctrine, which generally arises in the context of hostile work environment claims.

Morgan, 536 U.S. at 114. Rather than discrete acts, a hostile work environment claim

alleges related and sustained harassment so that the unlawful employment practice


                                              6
“cannot be said to occur on any particular day.” Id. at 115. (explaining that hostile work

environment claims are “different in kind” and “in direct contrast to discrete acts”). Instead,

“[a] hostile work environment claim is composed of a series of separate acts that

collectively constitute one ‘unlawful employment practice.’” Id. at 117. For such claims, a

court may consider contributing acts that occurred outside the 180-day deadline if at least

one contributing act occurred within the filing period. Id. Inversely, “discrete discriminatory

acts are not actionable if time barred, even when they are related to acts alleged in timely

filed charges.” Id. at 113. Simply put, “[c]laims alleging discrete acts are not subject to the

continuing violation doctrine.” Heath v. Bd. of Supervisors for S. Univ. & Agric. & Mech.

Coll., 850 F.3d 731, 737 (5th Cir. 2017); see Morgan, 536 U.S. at 113.

       Relatedly, “[a] lawsuit under the [TCHRA] will be limited in scope to only those

claims that were included in a timely administrative charge and to factually related claims

that could reasonably be expected to grow out of the agency’s investigation of the claims

stated in the charge.” El Paso County v. Vasquez, 508 S.W.3d 626, 635 (Tex. App.—El

Paso 2016, pet. denied) (citing City of Sugar Land v. Kaplan, 449 S.W.3d 577, 581–82

(Tex. App.—Houston [14th Dist.] 2014, no pet.); Brownsville Indep. Sch. Dist. v. Alex, 408

S.W.3d 670, 674 (Tex. App.—Corpus Christi–Edinburg 2013, no pet.) (citing Bartosh v.

Sam Houston State Univ., 259 S.W.3d 317, 322 (Tex. App.—Texarkana 2008, pet.

denied)). “The crucial element of a charge of discrimination is the factual statement

contained” in the administrative complaint. Preston v. Tex. Dep’t of Family & Prot. Servs.,

222 F. App’x 353, 356 (5th Cir. 2007). “We construe the complaint liberally to reach its

substance, but we will not construe it to include facts that were initially omitted.” Alex, 408


                                              7
S.W.3d at 674 (citing Bartosh, 259 S.W.3d at 322).

B.      Analysis

        Here, Leal alleged in her charge of discrimination that the School District

discriminated and retaliated against her when it moved her workspace to the front office

with secretarial staff on August 18, 2016, demoted her on August 19, 2016, and gave her

a negative evaluation on September 19, 2016. Even if we assume that the later negative

evaluation was “materially adverse,” see Burlington N. & Santa Fe Ry. Co. v. White, 548

U.S. 53, 68 (2006), each challenged act occurred more than 180 days before Leal filed

her first charge of discrimination with the TWC on May 9, 2017.3 Accordingly, the trial

court lacks subject matter jurisdiction over Leal’s TCHRA claims based on her workspace,

demotion, and negative evaluation. See Pegram, 361 F.3d at 280; Davis, 226 S.W.3d at

492; see also Rankin, 2008 WL 5156453, at *4.

        Leal nevertheless maintains that the continuing violation doctrine should apply

because she indicated on the charge form that the discrimination and retaliation were

“continuing.” A demotion, however, is a discrete act; therefore, it cannot be saved by the

continuing violation doctrine. See Heath, 850 F.3d at 737. Regardless, at least one

contributing act must have occurred within 180 days for the continuing violation doctrine

to apply. See Morgan, 536 U.S. at 117. The only factual allegation in Leal’s charge about

discriminatory treatment occurring after her time-barred negative evaluation is a reference

to a subsequent “inability to be promoted.” In her petition, Leal elaborates that, in July


        3  Before the trial court, Leal argued that she filed her charge of discrimination on February 14,
2017, 179 days after her demotion. On appeal, Leal has abandoned that argument and now concedes that
she filed the charge on May 9, 2017.

                                                    8
2017, she was allegedly passed over for several promotions. This allegation is consistent

with Leal’s amended charge, which was changed to indicate that the latest discrimination

occurred in “July 2017.” But like Leal’s demotion, a failure to promote is a discrete

discriminatory act with its own clock for filing a timely charge of discrimination. See

Morgan, 536 U.S. at 113–14. It cannot be used “to pull in [a] time-barred discriminatory

act.” Id. at 113. Thus, Leal’s gender discrimination and retaliation claims based on her

workspace, demotion, and negative evaluation cannot be saved by the continuing

violation doctrine.

       On the other hand, Leal amended her charge of discrimination to include gender

discrimination and retaliation claims based on the July 2017 failure to promote. One of

our sister courts has noted that some federal courts have interpreted Morgan as requiring

an employee to file a subsequent or amended charge of discrimination for discrete acts

that occur after the initial charge is filed. See Wernert v. City of Dublin, 557 S.W.3d 868,

874–76 (Tex. App.—Eastland 2018, no pet.) (surveying federal case law). We need not

decide that issue here because even if this interpretation is correct, Leal amended her

charge approximately three months after the alleged failure to promote.

       We acknowledge that the amended charge did not expressly describe the latest

discrimination and retaliation that occurred in “July 2017”; however, reading the charge

liberally and given Leal’s original allegation about an “inability to be promoted,” we would

expect the TWC to investigate any potential claim for failure to promote during the relevant

period (i.e., through July 2017). See Vasquez, 508 S.W.3d at 635; Alex, 408 S.W.3d at

674. Indeed, although not dispositive, it appears from the record that the TWC


                                             9
investigated this specific claim before issuing Leal a right-to-sue letter.4 Therefore, we

conclude that Leal did satisfy the 180-day filing requirement with respect to her gender

discrimination and retaliation claims based on the July 2017 failure to promote. The

School District’s first issue is sustained in part and overruled in part.

                                IV.     60-DAY FILING REQUIREMENT

        By its second issue, the School District argues that even if Leal timely filed any of

her claims with the TWC, she nonetheless failed to exhaust her administrative remedies

because she filed suit more than sixty days after receiving her right-to-sue letter. We

disagree.

        The TCHRA requires a person to file suit “[w]ithin 60 days after the date a notice

of the right to file a civil action is received.” TEX. LAB. CODE ANN. § 21.254. A person who

fails to satisfy this deadline has not exhausted their administrative remedies under the

TCHRA. Metro. Transit Auth. of Harris Cnty. v. Douglas, 544 S.W.3d 486, 492 n.6 (Tex.

App.—Houston [14th Dist.] 2018, pet. denied); see also Donna Indep. Sch. Dist. v.

Castillo, No. 13-29-00395-CV, 2020 WL 4812638, at *4 n.4 (Tex. App.—Corpus Christi–

Edinburg Aug. 13, 2020, pet. denied) (mem. op.).

        Leal filed suit on January 30, 2018. Under the plain language of the statute, the

sixty-day period began to run when Leal “received” the right-to-sue letter. See TEX. LAB.

CODE ANN. § 21.254. Leal alleges in her petition that she “received” the right-to-sue letter

on December 2, 2017, within sixty days of filing suit.


        4   For example, in an October 30, 2017 email between a TWC investigator and Leal’s attorney, the
investigator requested an additional interview with Leal to discuss “additional evidence submitted by [Leal]
. . . pertinent to the positions she applied for and was not selected” in July 2017.

                                                    10
       The School District points out that the right-to-sue letter was signed by a TWC

representative on “11/28/17,” more than sixty days before Leal filed suit. According to the

School District, because the letter was signed on November 28, 2017, Leal must have

received the notice that same day. The record does not support the School District’s

supposition. On the contrary, the face of the letter indicates that it was delivered to Leal’s

attorney by regular mail, which is consistent with Leal’s allegation that she “received” it

on December 2, 2017. Viewing the evidence in the light most favorable to Leal, we

conclude the School District failed to conclusively establish that Leal’s suit was untimely.

We overrule the School District’s second issue.

       V.      EXHAUSTION OF ADMINISTRATIVE REMEDIES (TEXAS EDUCATION CODE)

       By its third issue, the School District contends that Leal’s breach of contract claim

fails because Leal did not exhaust her administrative remedies with the Commissioner of

Education.

A.     Applicable Law

       The Texas Commissioner of Education has exclusive jurisdiction over actions or

decisions of any school district board of trustees that violate a provision of a written

employment contract between the school district and a school district employee if a

violation causes or would cause monetary harm to the employee. TEX. EDUC. CODE ANN.

§ 7.057(a)(2)(B). Thus, before filing suit, “[s]chool district employees . . . alleging a breach

of an employment contract where facts are in dispute . . . generally must exhaust

administrative remedies by bringing an appeal to the Commissioner.” Canutillo Indep.

Sch. Dist. v. Farran, 409 S.W.3d 653, 657 (Tex. 2013). Of course, an appeal generally


                                              11
requires an underlying decision, which, in this context, means initiating a grievance

process that starts at the school level and ends at the district level. See, e.g., Ollie v.

Plano Indep. Sch. Dist., 383 S.W.3d 783, 792 (Tex. App.—Dallas 2012, pet denied) (“The

PISD’s grievance process consists of four levels. . . . After exhausting the PISD’s

grievance process, the employee must appeal the decision of the board of trustees to the

Commissioner of Education.”).

        Here, Leal alleges in her petition that the School District employed her as an

administrator in 2017, the parties were subject to an employment contract, the contract

“provided guaranteed terms and conditions of employment,” the School District “materially

breached that contract of employment,” and Leal “suffered economic damages” as a

result. 5 Although Leal acknowledges the existence of the School District’s grievance

process in her petition, she does not allege that she exhausted her administrative

remedies with respect to her contract claim.

        On appeal, Leal does not address the applicability of § 7.057 to her claim. Instead,

she argues that the Legislature waived the School District’s immunity from her contract

claim under § 271.152 of the Texas Local Government Code. See TEX. LOC. GOV’T CODE

ANN. § 271.152; City of Houston v. Williams, 353 S.W.3d 128, 131 (Tex. 2011) (“Section

271.152 of the Local Government Code, under certain circumstances, waives

governmental immunity for suits alleging breach of a written contract.”); id. at 134–35

(discussing the elements that must be established to fall within the scope of § 271.152’s



        5 Leal does not specify which provisions in the contract the School District allegedly violated or
how the violations occurred.

                                                   12
waiver of immunity). Even if Leal’s employment contract meets all the requirements of

§ 271.152, that would not absolve Leal from first exhausting her administrative remedies

under the Texas Education Code before filing suit. See Clint Indep. Sch. Dist. v. Marquez,

487 S.W.3d 538, 546 (Tex. 2016) (explaining that a person whose complaint falls under

§ 7.057(a) “must exhaust their administrative remedies before courts can exercise

jurisdiction”); see also TEX. GOV’T CODE ANN. § 311.034 (“Statutory prerequisites to a suit,

including the provision of notice, are jurisdictional requirements in all suits against a

governmental entity.”). Because Leal has failed to allege facts that affirmatively establish

the trial court’s jurisdiction over her breach of contract claim, we sustain the School

District’s third issue.

                          VI.   VIABILITY OF CONSTITUTIONAL CLAIMS

       By its final issue, the School District argues that Leal’s claims under the Texas

Constitution are not viable, and therefore, the trial court lacks jurisdiction over those

claims.

       There is no “implied private right of action for damages against governmental

entities for violations of the Texas Constitution,” but suits for “equitable remedies for

violation of constitutional rights are not prohibited.” City of Beaumont v. Bouillion, 896

S.W.2d 143, 144, 149 (Tex. 1995). Thus, “suits for injunctive relief” may be maintained

against governmental entities to remedy violations of the Texas Constitution. Id. at 149.

Regardless, to overcome immunity, a plaintiff must plead a “viable” constitutional claim.

Andrade v. NAACP of Austin, 345 S.W.3d 1, 11 (Tex. 2011). A constitutional claim is not

viable if the facts alleged would not give rise to such a claim. See, e.g., Klumb v. Hous.


                                            13
Mun. Emps. Pension Sys., 458 S.W.3d 1, 15 (Tex. 2015) (“[T]he Petitioners’ due-course

claims are facially invalid because the Petitioners have no vested property right to the

pension-plan contributions and future retirement benefits at issue.”). We address the

viability of each of Leal’s constitutional claims in turn.

A.     Free Speech Retaliation

       The Texas Constitution provides that “[e]very person shall be at liberty to speak,

write or publish his opinions on any subject, being responsible for the abuse of that

privilege; and no law shall ever be passed curtailing the liberty of speech or of the press.”

TEX. CONST.   ART.   I, § 8. Leal does not contend that the text, history, or purpose of § 8

provides her any greater protection in this context than that provided by the First

Amendment; therefore, we may look to federal case law for guidance. See Tex. Dep’t of

Transp. v. Barber, 111 S.W.3d 86, 106 (Tex. 2003); see also Davenport v. Garcia, 834

S.W.2d 4, 40 (Tex. 1992) (Hecht, J., concurring) (“When state and federal provisions

overlap or correspond, state law, as well as federal law and the law of other states, may

be helpful in analyzing their proper application.”).

       A facially valid claim that a public employee’s right to free speech was violated

requires the employee to plead and allege facts which, if true, show that: (1) they suffered

an adverse employment decision; (2) their speech involved a matter of public concern,

(3) their interest in speaking on such matters outweighed their employer’s interest in

promoting efficiency, and (4) their speech motivated the adverse employment decision.

Caleb v. Carranza, 518 S.W.3d 537, 544 (Tex. App.—Houston [1st Dist.] 2017, no pet.)

(citing Beattie v. Madison Cnty. Sch. Dist., 254 F.3d 595, 601 (5th Cir. 2001)). “[W]hen


                                              14
public employees make statements pursuant to their official duties, the employees are

not speaking as citizens for First Amendment purposes, and the Constitution does not

insulate their communications from employer discipline.” Garcetti v. Ceballos, 547 U.S.

410, 421 (2006).

       In her petition, Leal alleges that, in her former capacity as a principal, she “was in

charge of investigating complaints of sexual harassment and discrimination arising from

[School District] employees who were under her supervision and control.” Leal further

alleges that she “acted to investigate, support, and sustain complaints of sexual

discrimination and harassment by employees under her supervision.” Finally, Leal alleges

that the School District “retaliated against her for supporting a complaint of sexual

harassment in violation of her right to free speech.”

       As Leal alleges in her petition, her official duties included “investigating complaints

of sexual harassment and discrimination.” See Garcetti, 547 U.S. at 421. Thus, when Leal

alleges that she investigated, supported, and sustained complaints of sexual harassment

and discrimination, these were “activities undertaken in the course of performing [Leal’s]

job.” See Williams v. Dall. Indep. Sch. Dist., 480 F.3d 689, 693 (5th Cir. 2007); Lane v.

Franks, 573 U.S. 228, 240 (2014) (“The critical question under Garcetti is whether the

speech at issue is itself ordinarily within the scope of an employee’s duties, not whether

it merely concerns those duties.”). In other words, her activities had “official significance.”

See Garcetti, 547 U.S. at 421. Importantly, Leal has never alleged that she expressed

her concerns publicly—i.e., as a citizen. See id. at 423 (“Employees who make public

statements outside the course of performing their official duties retain some possibility of


                                              15
First Amendment protection because that is the kind of activity engaged in by citizens

who do not work for the government.”). Based on the limited facts alleged in Leal’s

petition, we conclude that Leal has not stated a facially valid claim of free speech

retaliation.6 See Klumb, 458 S.W.3d at15.

B.     Due Course of Law

       The Texas Constitution provides that “[n]o citizen of this State shall be deprived of

life, liberty, property, or privileges or immunities . . . except by the due course of the law

of the land.” TEX. CONST. art. I, § 19. “Before any substantive or procedural due-process

rights attach, however, the [plaintiff] must have a liberty or property interest that is entitled

to constitutional protection.” Klumb., 458 S.W.3d at 15. Mere expectancy in a property

interest will not suffice; the property interest must be vested. Id. (citing City of Dallas v.

Trammell, 101 S.W.2d 1009, 1014 (Tex. 1937)).

       Leal alleges that the district violated her right to due course of law by “willfully

failing to provide her with a meaningful grievance process.” According to Leal, she filed a

grievance after her negative evaluation, and although the School District informed her

that her grievance had been “sustained” (i.e., the negative evaluation was removed from

her personnel file), the School District nonetheless “denied [Leal] her remedy” because it

“continued to discriminate and retaliate against [her].” Specifically, Leal points to the four

principal positions she applied for in July 2017, saying the School District selected other




       6We note that Leal was not without a remedy, though; these activities were protected under the
TCHRA. See TEX. LAB. CODE ANN. § 21.055.

                                                 16
candidates who “were not as qualified as [her].” Thus, the gravamen of Leal’s due-course

claim is that she applied for, but did not receive, a promotion.

       Leal did not have a vested property right in being promoted to principal. See City

of Round Rock v. Whiteaker, 241 S.W.3d 609, 625 (Tex. App.—Austin 2007, pet. denied)

(recognizing that even “a person’s position as the top candidate on a promotional eligibility

list . . . does not create an equitable property interest in promotion”); Pruitt v. City of

Houston, 548 S.W.2d 90, 94 (Tex. App.—Houston [1st Dist.] 1977, no writ) (holding

employee did not have a vested property interest in promotion; therefore, due process

rights did not attach); cf. Alford v. City of Dallas, 738 S.W.2d 312, 316 (Tex. App.—Dallas

1987, no writ) (“At most, Alford had an expectancy of a transfer. That expectancy does

not rise to the level of a vested property interest that is protected under the due process

clause.”). Moreover, “procedural rights that protect due process, such as hearings and

grievance proceedings, . . . cannot be used to ‘bootstrap’ an employee into having an

entitlement.” Cote v. Rivera, 894 S.W.2d 536, 541 (Tex. App.—Austin 1995, no writ)

(quoting Evans v. City of Dallas, 861 F.2d 846, 849 (5th Cir. 1988)). Consequently, we

conclude that Leal’s due-course claim is facially invalid. See Klumb, 458 S.W.3d at 15.

We sustain the School District’s fourth issue.

                             VII.   OPPORTUNITY TO REPLEAD

       Finally, to the extent that we find her pleadings deficient, Leal requests an

opportunity to amend. She contends that because the School District never specially

excepted to her petition, she was not “given the opportunity to amend her pleadings to




                                             17
state how jurisdiction might exist.” Leal does not point to any additional facts that she

would allege if given the opportunity.

         The School District counters that Leal’s claims should be dismissed with prejudice

because: (1) it was Leal’s initial burden to plead facts that affirmatively demonstrated the

trial court’s jurisdiction; (2) regardless, the School District’s plea to the jurisdiction put Leal

on notice that her pleading was deficient; (3) the parties subsequently abated the case

for six months to conduct jurisdictional discovery; and (4) once the case was reinstated,

Leal supplemented her petition to no avail.

         The record conclusively establishes that Leal failed to exhaust her administrative

remedies with respect to certain claims under the TCHRA; therefore, those claims are

dismissed with prejudice to refiling. See Rusk State Hosp. v. Black, 392 S.W.3d 88, 100

(Tex. 2012). Likewise, Leal’s due-course claim is incurably defective and is dismissed

with prejudice. See Tex. Dep’t of Parks & Wildlife v. Miranda, 133 S.W.3d 217, 227 (Tex.

2004).

         Although Leal’s pleadings may not have conclusively negated her breach of

contract and free-speech claims, we conclude, based on the procedural history of the

case, that Leal “had a full and fair opportunity in the trial court to develop the record and

amend [her] pleadings to show jurisdiction yet failed to do so.” See Black, 392 S.W.3d at

100. More than fourteen months passed between the time the School District filed its plea

to the jurisdiction and the trial court ruled on it. In the interim, the parties agreed to abate

the case for six months to conduct jurisdictional discovery. Contrary to her representation

on appeal that she was not “given the opportunity to amend her pleadings,” Leal filed a


                                                18
supplemental pleading three months after the case was reinstated. In this pleading, Leal

alleged a new claim for breach of contract but otherwise echoed her previous allegations

as to her other claims. The School District then filed an amended plea to the jurisdiction

addressing Leal’s new claim, and Leal elected to stand on her supplemented pleadings

before the trial court ruled on the amended plea. In doing so, Leal gave the impression

that she had pleaded her best case, and she has made no representations on appeal to

dissuade us of that impression. Accordingly, Leal’s breach of contract and free-speech

claims are also dismissed with prejudice. See id.

                                   VIII.   CONCLUSION

      The trial court’s judgment is affirmed with respect to Leal’s gender discrimination

and retaliation claims under the TCHRA that involve her failure to be promoted in July

2017. The remainder of the trial court’s judgment is reversed, and Leal’s other claims are

dismissed with prejudice for want of jurisdiction. The case is remanded for further

proceedings.



                                                              GINA M. BENAVIDES
                                                              Justice

Delivered and filed on the
27th day of January, 2022.




                                            19